DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on August 10, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the IDS has been considered by the examiner.
	
Amendment(s) and Claim Status
In the Amendment filed August 6, 2021, claims 1, 3-10, 13-18 and 20 were amended to further detail and define the coupling of a utilities unit in during the coupling/decoupling processes; claims 2 and 11-12 were canceled; and claims 21-23 were added.  Claims 1, 3-10 and 13-23 have been presented for further consideration.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Peter Manghera (attorney of record) on September 8, 2021.

Claims 1, 6, 7, 16-18, 20, 21, 24 and 25 of the application have been amended as follows: 

1.  (Currently Amended) A utilities unit for providing a number of utilities from a second system to a first system, comprising:
	a number of utility cables configured to provide the number of utilities from the second system to the utilities unit;
	a first coupling unit on a first side of the utilities unit, wherein the first coupling unit is configured to mechanically couple the utilities unit to the first system and form a utility interface between the utilities unit and the first system when the utilities unit is engaged to the first system, wherein the first coupling unit is configured to be locked to the first system such that the utilities unit cannot be disengaged from the first system and to be unlocked from the first system such that the utilities unit can be disengaged from the first system; [[and]]
	a second coupling unit on a second side of the utilities unit, wherein the second coupling unit is configured to mechanically couple the utilities unit to the second system, wherein the second coupling unit is configured to be locked to the second system such that the utilities unit cannot be disengaged from the second system and to be unlocked from the second system such that the utilities unit can be disengaged from the second system; and
	a compliance unit configured to aid in aligning the first coupling unit with the first system when the first system is moved to engage the first system with the first coupling unit while the second coupling unit is locked to the second system;
	wherein the utilities unit is movable with the first system away from the second system when the first coupling unit is engaged to the first system and the second coupling unit is disengaged from the second system; and
wherein the number of utilities are distributable from the second system through the number of utility cables to the utilities unit and across the utility interface from the utilities unit to 

6. (Canceled)

7.  (Currently Amended) The utilities unit of claim [[6]] 1, wherein the compliance unit comprises a number of springs that provide the first coupling unit with rotational freedom of movement.

16.  (Currently Amended) The utilities unit of claim 23 further comprising an alignment system configured to align the 

17.  (Currently Amended) The utilities unit of claim 16, wherein the alignment system is associated with the second corresponding coupling unit.

18.  (Currently Amended) A method of providing a number of utilities from a second system to a first system, comprising:
	coupling the first system to a utilities unit;
	coupling the second system to the utilities unit; and
providing the number of utilities from the second system to the first system through the utilities unit; wherein the utilities unit comprises: 
a number of utility cables configured to provide the number of utilities from the second system to the utilities unit,

a second coupling unit on a second side of the utilities unit, wherein the second coupling unit is configured to mechanically couple the utilities unit to the second system, wherein the second coupling unit is configured to be locked to the second system such that the utilities unit cannot be disengaged from the second system and to be unlocked from the second system such that the utilities unit can be disengaged from the second system, and
a compliance unit configured to aid in aligning the first coupling unit with the first system when the first system is moved to engage the first system with the first coupling unit while the second coupling unit is locked to the second system,
wherein the utilities unit is movable with the first system away from the second system when the first coupling unit is engaged to the first system and the second coupling unit is disengaged from the second system, and
wherein the number of utilities are distributable from the second system through the number of utility cables to the utilities unit and across the utility interface from the utilities unit to the first system when the first system with the utilities unit is moved away from the second system.

20. (Currently Amended) The method of claim 18 further comprising using an alignment system to align the 

21. (Canceled)

24.  (New) The utilities unit of claim 9, wherein the compliance unit comprises a number of springs that provide the first coupling unit with rotational freedom of movement.

25.  (New) The method of claim 18, wherein the compliance unit comprises a number of springs that provide the first coupling unit with rotational freedom of movement.

Allowable Subject Matter
Claims 1, 3-5, 7-10, 13-20 and 22-25 [renumbered 1-20] are allowed.

The following is an examiner’s statement of reasons for allowance:
While the cited art addresses many of the limitations presented in the instant application, the references either singularly or in combination, consistent with the proposed independent claims 1, 9 and 18, fail to explicitly teach or suggest of a system and method for automated coupling and [partial] decoupling of transport sections while facilitating the transmission of utility services between interconnected devices. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELVIN BOOKER whose telephone number is (571) 272-7827.  The examiner can normally be reached on M-F 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on (571) 272-4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Kelvin Booker/
Examiner, Art Unit 2119

/MOHAMMAD ALI/Supervisory Patent Examiner, Art Unit 2119